Case 1:21-cv-00002-JB-C Document 13 Filed 05/03/21 Page 1 of 2                     PageID #: 35




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


CYNTHIA PERRY,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )   CASE NO.: 1:21-cv-00002-JB-C
v.                                                )
                                                  )
CASH APP CORPORATION and                          )
CHIME FINANCIAL, LLC,                             )
                                                  )
       Defendants.                                )
                                                  )

                                NOTICE OF APPEARANCE

       COMES NOW Evan N. Parrott and files this as notice of his appearance as additional

counsel for Defendant Square, Inc.1

       Respectfully submitted this 3rd day of May, 2021.

                                            /s/ Evan N. Parrott
                                            J. Walton Jackson (JACKJ1045)
                                            Evan N. Parrott (ASB-1950O65A)
                                            wjackson@maynardcooper.com
                                            eparrott@maynardcooper.com

                                            Counsel for Defendant, Square, Inc.,

OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
RSA Battle House Tower
11 North Water Street, Suite 24290
Mobile, Alabama 36602
(t) 251.432.0001
(f) 251.432.00




1
 Square is incorrectly identified in the Civil Complaint (Doc. 1, PageID.1-10) filed by Plaintiff
Cynthia Perry as “Cash App Corporation.”
Case 1:21-cv-00002-JB-C Document 13 Filed 05/03/21 Page 2 of 2                   PageID #: 36




                               CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 3rd day of May, 2021, filed the foregoing with the
Clerk of the Court via the CM/ECF Filing System, and will serve a copy on Plaintiff via United
States Mail, first-class postage prepaid, as follows:

       Cynthia Perry
       2104 Wolf Ridge Road
       Apartment 4
       Whistler, Alabama 36612

                                            /s/ Evan N. Parrott




                                               2
